COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Governor Greg Abbott in his official capacity as the Governor of
                          Texas v. County of Fort Bend, Texas

Appellate case number:    01-21-00453-CV

Trial court case number: 21-DCV-286148

Trial court:              434th District Court of Fort Bend County

    Appellee County of Fort Bend’s unopposed emergency motion to expedite appeal is
GRANTED. The briefing schedule shall be as follows:
           •   Appellant’s brief is due by Friday, September 17, 2021;
           •   Appellee’s brief is due by Wednesday, September 29, 2021; and
           •   Appellant’s reply brief is due by Monday, October 4, 2021.
The case will be considered on an expedited basis.
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau________
                                Acting individually


Date: ____September 8, 2021____